DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 19 covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Regarding claim 19, even though a system is contained in the preamble, it does not automatically imply structure (See Applicant’s Specification par. 110). The system could be embodied by software to perform the hardware functions. As a result, the claim is not drawn to eligible subject matter. It is recommended to amend and narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding a means limitation, a CPU, processor, etc. in order to include at least one hardware element within the claimed apparatus. 
Reasons for Allowance
Claims 1-18 and 20 are allowed. 
Claim 19 
The present invention is directed to reconstructing a medical image using meta learning. Each independent claim identifies the uniquely distinct features:
receiving k-space data;

receiving a transform operator corresponding to the k-space data;

determining a distribution representing information associated with one or more previous iteration images;

generating a next iteration image by an image reconstruction model to reduce an objective function, the objective function corresponding to a data consistency metric and a regularization metric;

evaluating whether the next iteration image is satisfactory; and

if the next iteration image is satisfactory, outputting the next iteration image as an output image;

wherein the data consistency metric corresponds to a first previous iteration image, the k- space data, and the transform operator; and

wherein the regularization metric corresponds to the distribution.

The closest prior art, US 2020/0408864 A1 (“Mailhe et al.”); US 2008/0310695 A1 (“Garnier et al.”); US 10,657,646 (“Lyu et al.”); US 5,742,163 (“Liu et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664